DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0319128).
Regarding claim 1, Park et al. teaches a composition comprising a first acrylonitrile-butadiene-styrene graft copolymer (third copolymer) with the rubber polymer having an average particle diameter of about 230 to about 380 nm (0.23 to 0.38 microns) (¶47, 48), a second acrylonitrile-butadiene-styrene graft copolymer (fourth copolymer) with the rubber polymer having an average particle diameter of about 60 to about 200 nm (0.06 to 0.20 microns) (¶53, 54), a styrene-acrylonitrile copolymer (first copolymer) (¶62), and a methyl methacrylate-styrene-acrylonitrile copolymer (second copolymer) (¶71).
Regarding claim 6, Park et al. teaches that the methyl methacrylate-styrene-acrylonitrile copolymer has a weight average molecular weight of about 100,000 g/mol (¶104).
Regarding claim 8, Park et al. teaches that the second acrylonitrile-butadiene-styrene graft copolymer is composed of 45% by weight of a polybutadiene rubber, 39% by weight of styrene, and 16% by weight of acrylonitrile (last two calculated by Examiner) (¶100).
Regarding claim 9, Park et al. teaches that the composition further comprises additives such as antioxidants (¶75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0319128).
Regarding claims 3 and 4, Park et al. teaches the composition of claim 1 as set forth above.  Park et al. does not teach any of the refractive indices of any of the copolymers.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to adjust the amounts of the monomers within each copolymer through routine experimentation to arrive at the desired refractive index of each, and would have been motivated to do so in order to achieve the desired transparency of the molded articles made therefrom. 
Regarding claim 5, Park et al. teaches the composition of claim 1 as set forth above.  Park et al. also teaches that the methyl methacrylate-styrene-acrylonitrile copolymer contains 5% by weight of acrylonitrile, 20% by weight of styrene, and 75% by weight of methyl methacrylate (¶104).  The styrene amount and the acrylonitrile amount are not within the claimed ranges.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the amounts of the styrene and the acrylonitrile monomers within the copolymer and would have been motivated to do so in order to arrive at the desired transparency of the combined composition (the amount of the monomers will affect the refractive index of the copolymer which in turn affects the transparency of the combined composition).  
Regarding claim 7, Park teaches claim 1 as set forth above.  Park et al. also teaches that the first acrylonitrile-butadiene-styrene graft copolymer is composed of about 10% to about 60% prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to make an acrylonitrile-butadiene-styrene graft copolymer with component amounts within the claimed ranges and would have been motivated to do so because Park et al. teaches overlapping amounts which are suitable for use in the disclosed polymers for molded articles. 
Regarding claim 10, Park et al. teaches claims 1 and 9 as set forth above.  Park et al. also teaches that the additives are included in the composition in an amount of about 0.1 part by weight to about 15 parts by weight.  As stated above, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the antioxidant in an amount of from 0.1 to 15 parts by weight and would have been motivated to do so because Park et al. teaches that these amounts are suitable for use in the disclosed invention.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0319128).
Regarding claims 11-13, Park et al. teaches molded articles (¶93) made from a composition comprising a first acrylonitrile-butadiene-styrene graft copolymer (third copolymer) with the rubber polymer having an average particle diameter of about 230 to about 380 nm (0.23 to 0.38 microns) (¶47, 48), a second acrylonitrile-butadiene-styrene graft copolymer (fourth copolymer) with the rubber polymer having an average particle diameter of about 60 to about 
Park et al. does not teach the refractive index of the matrix part (first and second copolymers together), the refractive index of the impact modifying part (third and fourth copolymers together), or that the difference between the two is 0.01 to 0.04.  However, the refractive index of a copolymer is based on the type of monomers used and in the amount each is used.  Park et al. does teach each of the copolymers comprising the monomers preferred by the instant application and it teaches the amounts of each monomer within the copolymers.  The variables affecting the refractive index for each “part” are the amount of each monomer within the copolymer and the relative amounts of the copolymers to each other.  As for the relative amounts of the copolymers to each other, Park et al. teaches that the ratio of the first copolymer to the second copolymer (matrix part as claimed) is from 1:0.25 to 1:4 (¶72).  Park et al. also teaches that the ratio of the third copolymer to the fourth copolymer (impact modifying part as claimed) is from 1:0.25 to 1:4 (¶55).  Therefore, the amount of each monomer within each copolymer is all that is not taught by Park et al. and it can be optimized through routine experimentation by one of ordinary skill in the art.  Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to adjust the amounts of the monomers within each copolymer through routine experimentation to arrive at the desired 
Regarding claim 14, Park et al. does not teach that the thermoplastic resin molded article has an illuminance of 80 lux or more and an impact strength of 15 kg·cm/cm or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance in the instant specification as to how to achieve these properties other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. an illuminance of 80 lux or more and an impact strength of 15 kg·cm/cm or more, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 requires that the composition comprises the first copolymer at 60 to 70% by weight, the second copolymer at 10 to 20% by weight, the third copolymer at 15 to 25% by weight, and the fourth copolymer at 5 to 15% by weight.  None of the references of record teach this limitation or render it obvious to one of ordinary skill in the art.  Park et al., while it does include each of .
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767